Case 1:20-cv-24307-BB Document 24 Entered on FLSD Docket 01/19/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-cv-24307-BLOOM/Otazo-Reyes

 WINDY LUCIUS,

        Plaintiff,

 v.

 HILLSTONE RESTAURANT GROUP, INC.,

       Defendant.
 ______________________________________/

                                    ORDER STAYING CASE

        THIS CAUSE is before the Court upon Defendant’s Motion for Judgment on the Pleadings

 or in the Alternative, to Stay Proceedings, ECF No. [15] (“Motion”), filed on December 16, 2020.

 The Court has carefully considered the Motion, all supporting and opposing submissions, the

 record in this case and the applicable law, and is otherwise fully advised. For the reasons that

 follow, the Court will grant Defendant’s request to stay this case pending a ruling from the

 Eleventh Circuit in Gil v. Winn-Dixie Stores, Inc.

        In this case, Plaintiff, who is visually impaired, alleges that Defendant’s website violates

 the Americans with Disabilities Act (“ADA”). In pertinent part, the Complaint, ECF No. [1],

 alleges that the Defendant’s website is an extension of Defendant’s restaurants, which are places

 of public accommodation, in that the website provides information about special sales, goods,

 services, accommodations, privileges, benefits and facilities available to patrons at physical

 locations. The Complaint also alleges that portions of the website are inaccessible with screen

 reading software. As a result, Plaintiff seeks declarations that Defendant’s website violates the

 ADA and that Defendant has violated the ADA by failing to monitor and maintain its website to
Case 1:20-cv-24307-BB Document 24 Entered on FLSD Docket 01/19/2021 Page 2 of 4

                                                      Case No. 20-cv-24307-BLOOM/Otazo-Reyes


 ensure accessibility to the visually impaired, and injunctive relief requiring Defendant to make the

 website accessible and to update and maintain it to remain fully accessible to the visually impaired.

        “The District Court has broad discretion to stay proceedings as an incident to its power to

 control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Ortega Trujillo v.

 Conover & Co. Commc’ns, Inc., 221 F.3d 1262, 1264 (11th Cir. 2000). A court may enter a stay

 to promote judicial economy, reduce confusion or prejudice, and prevent possibility of inconsistent

 resolutions. Am. Mfrs. Mut. Ins. Co. v. Edward D. Stone, Jr. & Assocs., 743 F.2d 1519, 1525 (11th

 Cir. 1984). In determining whether a stay is appropriate, courts examine the following four factors:

 (1) the likelihood of the moving party ultimately prevailing on the merits; (2) the extent the moving

 party would be irreparably harmed; (3) potential for harm to the opposing party if the stay is issued

 and (4) whether issuing a stay would be in the public interest. Guirola-Beeche v. U.S. Dep’t of

 Justice, 662 F. Supp. 1414, 1417-18 (S.D. Fla. 1987). However, a stay may not be indefinite or

 immoderate. In fact, stay of a federal court proceeding pending resolution of a related case will be

 considered immoderate if the stay is indefinite in scope. Ortega Trujillo, 221 F.3d at 1264.

        In the Motion, Defendant argues that it is entitled to judgment on the pleadings because the

 website is not a place of public accommodation, and because Plaintiff has not alleged that she was

 unable to access any physical location as a result of the alleged violations on the website. In the

 alternative, Defendant requests that the Court stay this case pending a decision by the Eleventh

 Circuit in Gil v. Winn-Dixie Stores, Inc. (Case No. 17-13467). Plaintiff argues that Defendant is

 not entitled to judgment on the pleadings, as the Complaint does not allege that the website itself

 is a place of public accommodation, and that the Complaint sufficiently alleges a nexus between

 the website and Defendant’s business. In addition, Plaintiff opposes a stay based on this Court’s

 previous ruling in Fuller v. Steps Clothing, Inc., Case No. 18-cv-62904-BLOOM/Valle, 2018 WL




                                                  2
Case 1:20-cv-24307-BB Document 24 Entered on FLSD Docket 01/19/2021 Page 3 of 4

                                                        Case No. 20-cv-24307-BLOOM/Otazo-Reyes


 6818733, at *1 (S.D. Fla. Dec. 28, 2018), in which this Court noted that the Eleventh Circuit has

 determined that a company website with a nexus to its physical locations is covered by the ADA,

 relying on Haynes v. Dunkin Donuts, LLC, 741 F. App’x 752, 754 (11th Cir. 2018).1 Notably,

 however, Plaintiff does not contend that the issues in Gil v. Winn-Dixie will not affect the outcome

 of this case.

         Indeed, the issues on appeal in Gil v. Winn-Dixie include whether websites are places of

 public accommodation under the ADA, either independently or through a nexus theory, and the

 extent of the modifications required to make a website accessible. As such, the Eleventh Circuit’s

 decision in Gil v. Winn-Dixie will impact not only Plaintiff’s claims in this case, but may very well

 affect the Eleventh Circuit’s previous ruling in Haynes v. Dunkin Donuts. In addition, upon review

 of the docket in Gil v. Winn-Dixie, a decision from the Eleventh Circuit is likely forthcoming in

 the near future, and therefore, a stay in the instant case will not be an indefinite one. As a result,

 the Court concludes that a stay in this case is warranted in order to promote judicial economy and

 to prevent the possibility of inconsistent outcomes. Therefore, the Court does not reach the merits

 of the parties’ arguments regarding whether Defendant is entitled to judgment on the pleadings.

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [15], is GRANTED IN PART as follows:

           1. This case shall be STAYED pending a ruling by the Eleventh Circuit in Gil v. Winn-

                 Dixie Stores, Inc.

           2. The parties shall move to reopen this action within seven days (7) of the issuance of

                 the Eleventh Circuit’s mandate in Gil v. Winn-Dixie Stores, Inc., Case No. 17-13467.

           3. The Clerk shall CLOSE this case for administrative purposes only.


 1
  The Court notes that “[u]npublished opinions are not considered binding precedent, but they may be cited
 as persuasive authority.” 11th Cir. R. 36-2.


                                                    3
Case 1:20-cv-24307-BB Document 24 Entered on FLSD Docket 01/19/2021 Page 4 of 4

                                              Case No. 20-cv-24307-BLOOM/Otazo-Reyes


          4. Any pending motions are DENIED AS MOOT, any scheduled hearings are

              CANCELED, and all pending deadlines are TERMINATED.

        DONE AND ORDERED in Chambers at Miami, Florida, on January 19, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                          4
